Citation Nr: 1620685	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  15-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from September 1951 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which, in part, denied entitlement to a TDIU.  The Veteran subsequently perfected an appeal as to such issue only. 

In October 2015, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In a November 2015 decision the Board remanded the issue of entitlement to a TDIU for additional development and it now returns for final appellate review.  In this regard, the Board notes that the February 2016 supplemental statement of the case included the issues of entitlement to increased ratings for the Veteran's service-connected disabilities (i.e., coronary artery disease, hearing loss, residuals of fracture to the right clavicle with degenerative joint disease, residuals of injury to the cervical spine with degenerative joint disease, residuals of injury to the 1st metacarpal of the left hand with degenerative joint disease and mild laxity, and residuals of injury to the right 3rd and 4th toes with laceration of the right Achilles tendon with degenerative joint disease).  

While VA's Adjudication Procedures Manual (M21-1) indicates that, when a veteran has an appeal pending on a denial of a TDIU and claims that a service-connected disability not on appeal causes unemployability that disability will also be in considered in appellate status, see IV.ii.2F.4.m., the Board is not bound by such guidance.  In this regard, as provided by 38 C.F.R. § 19.5 (2015), the Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  The Board is not bound by Department 

manuals, circulars, or similar administrative issues."  See also 38 U.S.C.A. 
§ 7104(c).  In the instant case, such issues have not been perfected for appeal pursuant to the applicable laws and regulations and, therefore, they are not properly before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Moreover, the Veteran's representative did not offer argument as to such matters in his April 2016 Appellant's Post-Remand Brief, instead only including the issue of entitlement to a TDIU. 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

The Veteran is not precluded from securing or following all forms of substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.19 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, an April 2011 letter, sent prior to the initial unfavorable decision issued in September 2011, advised the Veteran of the evidence and information necessary to substantiate his TDIU claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Also, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations addressing the nature and severity of his service-connected disabilities (coronary artery disease; hearing loss; right clavicle; cervical spine, left hand, right foot disabilities), to include the resulting functional limitations, in June 2011 and January 2016 with respect to the TDIU issue decided herein. The Board finds that the examinations in the aggregate are adequate to decide the TDIU issue as the examination reports are predicated on consideration of the Veteran's reports of his symptoms and limitations and clinical observations that allow for application of the relevant rating criteria.  Furthermore, the examiners accurately summarized the medical history of the service-connected disabilities.  Additionally, the respective examiners addressed the Veteran's capacity for substantially gainful employment with sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran has not asserted any inadequacy in the VA examination reports.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations and/or opinion has been met. 

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in October 2015.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the October 2015 hearing, the undersigned noted the issue on appeal. Additionally, testimony regarding the nature and severity of the Veteran's service-connected disabilities was solicited, to include the resulting functional limitations and the impact such have on his ability to obtain and maintain employment. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining any outstanding medical records and providing additional VA examinations addressing the severity, and resulting functional limitations, of his service-connected disabilities.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board further finds that there was substantial compliance with the November 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141   (1999). 

Specifically, in November 2015, the Board remanded the claim in order to provide the Veteran the opportunity to identify private or VA medical care providers and, thereafter, obtain such records.  Thereafter, in November 2015, the Veteran was provided a letter that requested that he identify or submit any private treatment records; however, he did not respond to the letter.  Additionally, updated VA treatment records dated through December 2015 were obtained.  Furthermore, as directed by the Board, the Veteran was provided additional VA examinations in January 2016 in which the examiners provided a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities, singularly and jointly, on his ordinary activities, to include his employability.  Accordingly, the Board finds that there has been substantial compliance with the November 2015 remand directives such that no further action is necessary in this regard.  See Stegall, supra; D'Aries, supra. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

In testimony during his October 2015 Board hearing, the Veteran testified that he is unable to work because of his service-connected disabilities.  In this regard, he indicated that his hearing loss and coronary heart disease had worsened, and that he experienced muscle atrophy of the hands.  The Veteran further reported that he could not sit or stand for normal periods of time because his feet go numb.  He testified that he had a hard time hearing people, could not walk, had difficulty holding objects in his left hand, and had to be careful not to overexert himself due to his heart disorder.  

The Veteran further stated that he was unsuitable for either physical or sedentary work because of difficulty driving due to the foot disability, and as a result of becoming dizzy with physical activity.  He also testified that his legs swell when sedentary, requiring him to frequently get up and move around.  The Veteran essentially contended that all of his service-connected symptoms together culminated in his inability to work.  

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 
 
The Veteran's service-connected disabilities are comprised of the following: coronary artery disease, rated as 10 percent disabling from March 4, 2011 to April 10, 2011, and 60 percent since April 11, 2011; hearing loss, rated as 30 percent disabling; residuals of fracture to the right clavicle with degenerative joint disease, rated as 20 percent disabling; residuals of injury to the cervical spine with degenerative joint disease, rated as 20 percent disabling; residuals of injury to the 1st metacarpal of the left hand with degenerative joint disease and mild laxity, rated as 10 percent disabling; and residuals of injury to the right 3rd and 4th toes with laceration of the right Achilles tendon with degenerative joint disease, rated as 10 percent disabling.

For the entire appeal period stemming from the Veteran's March 4, 2011, claim for a TDIU, he has a combined disability evaluation from all service-connected disabilities of 70 percent from March 4, 2011 to April 10, 2011; and 90 percent since April 11, 2011.  Because the combined disability evaluation from all service-connected disabilities during the appeal period is 70 percent or higher, the Veteran has met the schedular threshold criteria for a TDIU as defined in 38 C.F.R. 
§ 4.16(a).  Therefore, the only remaining inquiry is whether such disabilities render him unable to secure or follow a substantially gainful occupation.

With respect to the Veteran's educational and employment background, he reported on his application claiming TDIU that he had two years of college and other training consisting of senior pharmacy technician training.  He reported that the most he ever earned in one year was $140,000, in 1985, when he was a route salesman; and that he last worked full-time from 1996 to 1997.  He reported that he worked 80 hours per week as a contract driver from January 1996 to January 2001; and during this time his highest gross earnings per month was $1,100.00.  

In his application claiming TDIU, the Veteran indicated that he became too disabled to work during the period from 1996 to 1997.  He reported that he did not leave his last job due to his disability and he did not expect to receive disability retirement benefits.  He stated that he tried to obtain employment since he became too disabled to work in January 2011, when he applied for a job as a truck driver.  The Veteran indicated that his inability to work was due to service-connected ischemic heart disease and right foot disability.

In evaluating whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

During VA examinations in June 2011 and January 2016, VA examiners examined the Veteran's service-connected disabilities and addressed the functional impact of such disabilities on his employability.  

During the June 2011 VA examination, the audiology examiner determined that it is less likely as not that the Veteran's hearing loss impairment will preclude meaningful, gainful work in either physical or sedentary environments.  The examiner noted that communication difficulties would be greatest where there is background noise.  The examiner opined that functional difficulties associated with hearing impairment and deafness do not preclude meaningful and gainful employment in either physical or sedentary jobs; and that the problems posed by hearing impairments can be overcome with modern sound systems and hearing aids.

The VA heart examiner opined that the Veteran's ischemic heart disease did not impact his ability to work.  The VA right foot examiner stated that the Veteran's right foot disability would have no significant effects; and the effects included painful motion and walking.  The examiner stated that the Veteran was retired when the company released him due to age and insurance liability issues.  The VA cervical spine examiner opined that the cervical spine disability had no effect on the Veteran's occupation but did have effects on usual daily activities involving long term neck pain with active range of motion affecting activities of daily living.

The June 2011 VA examinations includes an opinion, which first noted that the Veteran retired from active duty Air Force service, and had worked within the VA medical system and more recently worked for 10 years as a truck driver.  His employment as truck driver had been terminated by the company due to the Veteran's age and insurance liability issues (according to the Veteran).  The examiner noted that the Veteran demonstrated good cognition and reasoning abilities; and had relatively good mobility though his endurance was limited.  The examiner opined that the Veteran could be considered employable in a less physical environment consistent with the Veteran's physical limitations.

During the January 2016 VA examinations, the audiology examination concluded with an opinion that the Veteran's hearing loss did not impact ordinary conditions of daily life including the Veteran's ability to work. 

The VA heart examination concluded with an opinion that the Veteran's coronary artery disease impacted his ability to work, with limitations that included no heavy lifting; but sedentary or office work was okay and the Veteran could do filing and office work.  

The VA left hand examination concluded with an opinion that the left hand disability did not impact the Veteran's ability to perform any type of occupational task.  The VA right shoulder (clavicle disability) examination concluded with an opinion that this disability would impact the Veteran's ability to perform occupational tasks with limitations regarding lifting or overhead work.  The VA cervical spine examination concluded with an opinion that the cervical spine disability did not impact the Veteran's ability to perform any type of occupational task.  

The VA right foot disability examination concluded with an opinion that the right foot disability would impact on the Veteran's ability to perform occupational tasks such as standing, walking, and lifting; with limitations such as in unloading trucks or pivoting on the right foot.  The examiner also remarked that, in considering all of the Veteran's disabilities jointly, that the Veteran had the following limitations:  he cannot do lifting, do overhead work or physical labor requiring over 3 to 5 METs; and he cannot pivot on the right foot.  

The examining medical doctor internist who conducted the January 2016 examinations, except for the audiology examination, concluded with an overall opinion that the Veteran is employable with the following qualifying limitations.  The Veteran can do sedentary work, such as office work, filing, or work as a greeter.  The examiner noted that the Veteran had a high school GED and 2.5 years of college.  The Veteran was able to drive trucks at the time when he was laid off.  He had been a pharmacy technician for 13 years.  He tried commercial fishing but was not successful.  He tried income tax work but reported that he made too many mistakes.  The Veteran reported that he had applied for a job at the post office but that his mind was not working well for that position.  He reported that he applied to be a greeter at Walmart but that the retailer had hired someone younger.  The examiner concluded with an opinion that the Veteran is employable with the above limitations.

After a detailed review of the record, the Board finds that the evidence does not warrant entitlement to TDIU.  Entitlement to TDIU is predicated upon a claimant being unable to engage in "substantially gainful" employment which has been defined as income not exceeding the poverty threshold for one person as established by the U.S. Department of Commerce, Bureau of the Census, irrespective of the number of hours or days actually worked and without regard to any prior income history.  See Faust v. West, 13 Vet. App. 342, 356 (2000); see also 38 C.F.R. 
§ 4.16(a).  Based on the information provided on the Veteran's application, it does not appear that he engaged in substantially gainful employment during the pendency of his claim.  Therefore, the remaining inquiry is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).

After thorough review of the evidence and after taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities, the Board finds that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 
 
The Board finds that the opinions proffered during the examinations of the Veteran's service-connected disabilities in June 2011 and January 2016 are competent and credible and, therefore, probative of the issue of entitlement to TDIU.  The VA examiners in June 2011 and January 2016 conducted thorough physical examinations and reviews of the Veteran's claims file.  The VA examiners also had the benefit of information from the Veteran's TDIU application relating to his employment history and the claimed disability basis for TDIU. 

The VA examiners in June 2011 and January 2016 acknowledged the impact of the Veteran's reported symptoms associated with the several service-connected disabilities in reducing the Veteran's productivity and reliability in occupational settings.  The examiners acknowledged that the Veteran's employment was terminated due to his age and insurance liability issues.  However, the VA examiners did not find that the Veteran's service-connected symptoms would likely have significant impacts alone or in combination on the Veteran's ability to work. 

At both audiology examinations, the examining VA audiologists did not find that the Veteran's service-connected hearing loss would likely preclude meaningful, gainful work in either physical or sedentary environments, as reflected in the June 2011 examination.  At the January 2016 VA audiology examination, the examiner opined that the Veteran's hearing loss did not impact the Veteran's ability to work.  

Neither of the two VA heart examiners found that the Veteran's coronary artery disease precluded his ability to work.  Furthermore, the reports of the VA examinations in June 2011 and January 2016 show that the examiners concluded either there was no impact of some of the other service-connected disabilities, or some impact that would result in some limitations but none resulted in the Veteran's inability to work, even if all of the service-connected disabilities were considered together.  The overall opinion was essentially that the Veteran was employable with some physical limitations such as heavy lifting, and extensive standing and walking. 
 
The evidence overall consistently supports the VA examiners' findings and conclusions in the June 2011 and January 2016 VA examinations.  None include conclusions or opinions that the Veteran's service-connected disabilities alone or together result in his inability to secure or follow a substantially gainful occupation as a result.

Also, VA treatment records show that the Veteran has a medical history of other non-service-connected conditions that may have some impact affecting his ability to work, including gout and hypertension, but such are not to be considered in evaluation of the claim on appeal. 

Based on the foregoing, the Board finds the opinions contained in the June 2011 and January 2016 VA examinations to be probative.  These examinations provided a thorough analysis and explanation for the opinions, which are supported by other evidence in the record.  As such, the Board finds the opinion essentially that the Veteran's service-connected disabilities did not preclude employability to be highly probative.  See Nieves-Rodriguez, supra; Stefl, supra.  There are no countervailing medical opinions.

The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013). However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Here, the VA examiners at both examinations have provided a full description of the effects of the Veteran's service-connected disabilities on his activities and, as determined above, the Board finds that such functional impairments associated with such disabilities, does not render the Veteran unable to secure or follow a substantially gainful occupation. 

In addition, the sole fact that a Veteran is not employed is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The reasons given for the termination of the Veteran's job as a truck driver, or for not obtaining other prospective sources of employment, does not suggest that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 

While the Veteran has expressed a belief that he is unemployable, his past employment activities show that he is capable of performing occupational tasks involved in work such as that of a truck driver, or that of a pharmacy technician for which he has formal training.  Thus, the weight of the probative evidence is against a finding that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In sum, the totality of the lay and medical evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  Therefore, the Board finds that he is not entitled to a TDIU. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


